              1      FRISELLA LAW, APC                             COOLEY LLP
                     LISA J. FRISELLA (216504)                     JOHN W. CRITTENDEN (101634)
              2      lisa@frisellalaw.com                          jcrittenden@cooley.com
                     KIMBERLY D. NEILSON (216571)                  WHITTY SOMVICHIAN (194463)
              3      kim@frisellalaw.com                           wsomvichian@cooley.com
                     2139 First Ave., Suite 200                    101 California Street, 5th Floor
              4      San Diego, CA 92101                           San Francisco, CA 94111-5800
                     Telephone: (619) 260-3500                     Telephone: (415) 693-2000
              5      Facsimile: (619) 260-3600                     Facsimile: (415) 693-2222

              6      STECKLER GRESHAM COCHRAN PLLC                 JUDD D. LAUTER (290945)
                     DEAN GRESHAM                                  jlauter@cooley.com
              7      dean@stecklerlaw.com                          3175 Hanover Street
                     BRUCE STRECKLER                               Palo Alto, CA 94304-1130
              8      bruce@stecklerlaw.com                         Telephone: (650) 843-5000
                     STUART COCHRAN                                Facsimile: (650) 849-7400
              9      stuart@stecklerlaw.com
                     L. KIRSTINE ROGERS                            Attorneys for Defendant
            10       krogers@stecklerlaw.com                       CONTEXTLOGIC INC. d/b/a WISH
                     12720 Hillcrest Road, Suite 1045
            11       Dallas, TX 75230
                     Telephone: (972) 387-4040
            12       Facsimile: (972) 387-4041

            13       Attorneys for Plaintiff
                     CHOON’S DESIGN, LLC
            14       And the Proposed Class

            15

            16                                      UNITED STATES DISTRICT COURT

            17                                NORTHERN DISTRICT OF CALIFORNIA

            18                                           OAKLAND DIVISION

            19       CHOON’S DESIGN, LLC, Individually and             Case No. 4:19-cv-05300-HSG
                     on Behalf of a Class of Similarly Situated
            20       Individuals,                                      STIPULATED REQUEST AND ORDER TO
                                                                       SET A BRIEFING SCHEDULE FOR
            21                        Plaintiffs,                      ANTICIPATED MOTION TO DISMISS
                                                                       COMPLAINT
            22              v.
                                                                       Complaint Filed: August 23, 2019
            23       CONTEXTLOGIC INC. d/b/a WISH,
                                                                       HON. HAYWOOD S. GILLIAM JR.
            24                        Defendant.

            25

            26

            27

            28
  COOLEY
    OLEY LLP                                                                  STIPULATION TO SET BRIEFING SCHEDULE FOR
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                  1.                      MOTION TO DISMISS COMPLAINT
                                                                                            CASE NO. 4:19-CV-05300-HSG
              1             Pursuant to Civil Local Rule 6-2, Plaintiff Choon’s Design, LLC (“Plaintiff”) and Defendant

              2      ContextLogic Inc. dba Wish (“Wish”) (collectively “the Parties”), by and through their respective

              3      counsel, stipulate and agree as follows:

              4             WHEREAS Plaintiff filed a putative class action lawsuit against Wish on or about August 23,

              5      2019, Dkt. No. 1;

              6             WHEREAS Wish’s deadline to file a response to the Plaintiff’s complaint (the “Complaint”)

              7      is October 17, 2019;

              8             WHEREAS the Parties seek to set a briefing and hearing schedule for Wish’s anticipated

              9      Motion to Dismiss the Complaint;

            10              WHEREAS the Parties believe that the briefing schedule agreed to below will allow a more

            11       orderly and thorough presentation of the arguments the Parties anticipate on the complex issues

            12       presented by the Complaint;

            13              WHEREAS under Civil Local Rule 6-2(a), the Parties may stipulate in writing to request an

            14       order changing time that would affect the date of an event or deadline already fixed by Court order, or

            15       that would accelerate or extend time frames set in the Local Rules or in the Federal Rules;

            16              NOW THEREFORE, the Parties hereby STIPULATE AND AGREE to request the following

            17       briefing schedule for Wish’s Motion to Dismiss Plaintiff’s Complaint:

            18

            19        Deadline for Wish to file Motion to Dismiss          October 23, 2019
                      Plaintiff’s Complaint.
            20
                      Deadline for Plaintiff to file Opposition to         November 18, 2019
            21        Motion to Dismiss, if any.
            22
                      Deadline for Wish to file Reply in Support of        December 4, 2019
            23        Motion to Dismiss, if any.

            24        Hearing, if any, on Motion to Dismiss                December 18, 2019
                      Plaintiff’s Complaint.
            25

            26

            27

            28
  COOLEY
    OLEY LLP                                                                      STIPULATION TO SET BRIEFING SCHEDULE FOR
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                      2.                      MOTION TO DISMISS COMPLAINT
                                                                                                CASE NO. 4:19-CV-05300-HSG
              1             IT IS SO STIPULATED.

              2      Dated: October 10, 2019                       COOLEY LLP
              3

              4                                                    /s/ John W. Crittenden
                                                                   John W. Crittenden
              5
                                                                   Attorneys for Defendant
              6                                                    ContextLogic Inc. dba Wish
              7
                     Dated: October 10, 2019                       STECKLER GRESHAM COCHRAN PLLC
              8

              9
                                                                   /s/ Dean Gresham
            10                                                     Dean Gresham
            11                                                     Attorneys for Plaintiff
                                                                   Choon’s Design, LLC
            12

            13

            14                                           FILER’S ATTESTATION
            15              Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, John W. Crittenden hereby attests
            16       that concurrence in the filing of this document has been obtained.
            17       Dated: October 10, 2019                       COOLEY LLP
            18

            19                                                     /s/ John W. Crittenden
            20                                                     John W. Crittenden (101634)

            21                                                     Attorneys for Defendant
                                                                   ContextLogic Inc. dba Wish
            22

            23

            24

            25

            26

            27

            28
  COOLEY
    OLEY LLP                                                                     STIPULATION TO SET BRIEFING SCHEDULE FOR
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                                     3.                      MOTION TO DISMISS COMPLAINT
                                                                                               CASE NO. 4:19-CV-05300-HSG
              1                                     ORDER

              2

              3      PURSUANT TO STIPULATION, IT IS SO ORDERED, except the hearing on the motion will
                     be held on 12/19/2019 at 2:00 p.m.
              4

              5      DATED: 10/15/2019
                                                                 The Honorable Haywood S. Gilliam Jr.
              6                                                  United States District Judge
              7

              8

              9

            10

            11

            12

            13

            14

            15

            16

            17

            18

            19

            20

            21

            22

            23

            24

            25

            26

            27

            28
  COOLEY
    OLEY LLP                                                          ORDER RE STIP TO SET BRIEFING SCHEDULE FOR
ATTO RNEY S AT LAW
 SAN FRA NCI S CO
                                                            1.        MOTION TO DISMISS COMPLAINT CASE NO. 4:19-
                                                                                                   CV-05300-HSG
